Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
As required by M.P.E.P. 201.14(c), acknowledgment is made of applicant’s claim for priority based on an application filed on 01/30/2020.

Information Disclosure Statement
As required by M.P.E.P. 609 (C), the applicant’s submission of the information Disclosure Statement dated 04/28/2020, 10/13/2020, 11/02/2020, 02/05/2021 and 02/08/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura (US Pub. 2006/0010169).
Regarding independent claims 1, 9 and 16, Kitamura discloses a method of comprising: 
identifying, for a plurality of data objects that have been migrated from a first tier of storage in a virtual storage system to a lower tier of storage, metadata describing one or more access patterns for the plurality of data objects ([0062]: At step 1001, file migration program 15 receives an instruction to migrate a file. The instruction includes the name of the file that has been selected or designated for migration. File migration program 15 searches the metadata for the i-node of the designated file. If the i-node is found, file migration program 15 checks the pointer 77 to find the block addresses in the virtual volume 100 of the file. The i-node may include a plurality of block addresses since the file may be stored into one or more data blocks.); 
determining, based at least on the metadata describing the plurality of data objects, one or more data objects that have a greater likelihood of being accessed relative to other data objects among the plurality of data objects ([0063] File migration program 15 checks whether or not the file is already in the second tier storage region by comparing the block addresses of the file and mapping information stored in the virtual volume mapping table 140 (step 1002). If the file is already in the second tier storage region, file migration program 15 returns an error message to application program 16 or the user. Otherwise, process 1000 proceeds to step 1003.); and 
transferring, from the lower tier of storage, the one or more data objects that have a greater likelihood of being accessed relative to other data objects among the plurality of data objects ([0065]: At step 1005, file migration program 15 instructs (or sends a request to) virtual volume manager 33 to migrate the designated file that is stored in one or more data blocks of the first tier storage region to the 
Regarding claims 2, 10 and 17, Kitamura teaches wherein transferring the one or more data objects is performed prior to a request for data included within the one or more data objects ([0065]).
Regarding claims 5, 13 and 20, Kitamura teaches wherein the lower tier of storage is an object store provided by a cloud services provider ([0003] In such a HSM system, important data are generally stored on the high performance and high cost storage while less important data are stored on the low performance and low cost storage. Since the importance of data tends to decrease over time, data are moved between the high performance storage to the low cost storage over time).
Regarding claims 6 and 14, Kitamura teaches wherein transferring the one or more objects is in response to a data loss within the virtual storage system ([0063]: File migration program 15 checks whether or not the file is already in the second tier storage region by comparing the block addresses of the file and mapping information stored in the virtual volume mapping table 140 (step 1002). If the file is already in the second tier storage region, file migration program 15 returns an error message to application program 16 or the user. Otherwise, process 1000 proceeds to step 1003.
Regarding claims 7 and 15, Kitamura teaches wherein the metadata is based on one or more characteristics of the one or more data objects, and wherein the one or more characteristics includes one or more of: a type of application using the volume of data, an identity of a user accessing the volume of data, a time of day, or a time of year ([0057]: For example, an i-node includes i-node number 71 that is assigned to the i-node. Each i-node has a unique number or identifier in the file system. File type 72 is used to distinguish directory from file. Size 73 indicates the size of the file. Last access time 74 indicates the time the file was last accessed based on the time recorded by local file system 17. Last modified time 75 indicates the time the file was last modified. Access permission 76 stores the file attribute, e.g., read-only, executable, and so on. Pointer 77 is used to record the file location information. If a file is stored in a plurality of disk blocks (e.g., ten), the addresses of the ten disk blocks are recorded in the pointer 77. The addresses are expressed as logical block address (LBA) of virtual volume 100.).
Regarding claim 8, Kitamura teaches wherein the application is a database, and wherein the one or more data objects include transaction logs for the database ([0052]: In table 140, a column 141 indicates the storage tier of the disks and a column 142 indicates regions of data blocks in the virtual volume that are mapped to the first and second tier disks. An entry or record 144 indicates that the data blocks in the virtual volume 100 whose logical block addresses (LBAs) are between 0x00000000 and 0x0fffffff, and between 0x70000000 and 0x7fffffff are mapped to the first tier storage region (i.e. logical volume 31 or first tier disks 25). An entry or record 146 indicates that the data blocks in the virtual volume 100 whose LBAs are between 0x10000000 and 0x6fffffff, and between 0x80000000 and 0xbfffffff are mapped to the second tier storage region (i.e. logical volume 36 or second tier disks 26).).

Allowable Subject Matter
Claims 3, 4, 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135